Title: Mary Smith Cranch to Abigail Adams, 20 April 1798
From: Cranch, Mary Smith
To: Adams, Abigail


        
          Dear Sister
          Quincy April 20th 1798
        
        I have read the dispatches from the Envoys with as much astonishment as the Jacobins in congress heard them but not with those twinges of conscience which some of them must feel. those who by their false representations to that nation of the designs of the Government here & the spirit of the People in General, those who have known the truth & have ly’d to the publick, those who have been all the Session abuseing the President in & out of the House— I envy not the feelings of the Vs. President—
        I Question whether there will be a man in the united States who will not read them, & mr Otis exellent well tim’d Letter to Gen: Heath being printed in the Same paper will get read also— Dochester makes a Scrub figuer with their Petition & the article upon which they acted worded as it was in the warrent has afforded a Subject for much ridicule. I Charge the observations upon it in the centinal to mr [Otiss brevade?] & Suppose I am right. the Cobler is

williard Baxter. the Coll you know the Deacon mr How. the Abington Specimen of folly tho handsomly worded, is said to be the product of Parson Niles. but Shame will be the Portion of them all— I am told that the People who were against arming are now for fighting them wherever they can meet with a Frenchman— So true is the concluding Sentence of mr Hopkin’s observations in the Pamphlit you was So kind as to send Mr cranch, & for which he thanks you.
        It will be seen that the american Spirit can yet be rous’d nothing could be better calculated to awake them from their political Slumber than the insolent demand of Talarand & the Directory for their money. the Sound of their dollars pouring into French Coffers is greatly Superior to any marchal Musick Tis curious to observe that, the British Treaty is not amonge their list of complaints & here all their depradations were ascrib’d to it
        I inclose a Letter from Doctor Tufts— I went yesterday to see mr Soule, & found him much better. I think if he is careful he may recover your building was raising the paint on your rooms looks very well but he went away without doing your lower closet Floor notwithstanding I charg’d the Painter to do it. it was night before he had done the other parts & he wanted to return. he may be wanted to do more then he must do it. I was quite vex’d about it, because it ought to be well dry. your Bacon is brought home mrs Porter had boil’d a Shoulder of it & I think I never Saw better—
        I have got a fine parcel of Garden Seeds for you & hope to see you abound in vegitables. but as yet it has been So cold & for a week So like winter that no Gardening could be done to advantage this day is a fine one but it will take many Such to warm the [groun]d
        I find mrs Quincy had a complication of dissorders. she [had] been some time unwell but keept about house & was so well [. . . .] be with her Daughter when She was ill. mrs Dowsse was also very Sick at the same time in the house; & mrs Quincy did not attend to herself as she ought. but her dessorder Suddenly put on the appearence of a dropsey & she Sunk away instantly almost—
        we are all as well as usual, & our children—
        I must write a few lines to washington, & I am going to see Miss Paine this morning. So Must be brief. I hope to get a Letter from you tomorrow, & will write again by Mondays Mail. I wish Cousen Louissa would make a little drapery gown out of a pice of old

Linnen that we may form an Idea of it, & send me a pattern of one large enough for her & a pattern of a cap Such as I ought to wear. Cousen carried all hers Fashions to atkinson with her. a Hankerchief pattern also—
        Love to all Friend from your ever affectionate sister
        
          M. Cranch
        
      